DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the Preliminary amendment filed 02/12/2021 for the reissue application No. 17/175,381.
Claims 1-20 were original.  New claims 21-64 are newly added.  Claims 1-64 are currently pending in the application. Claims 1, 10, 16, 25, 47 and 59 are independent claims. 

                                                   Recapture
1/. Claims 47-58 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The following is the three-step test for determining recapture in reissue
applications. MPEP 1412.02(1)) states that:
(1) first, we determine whether, and in what respect, the reissue claims are
broader in scope than the original patent claims;
(2) next, we determine whether the broader aspects of the reissue claims relate
to subject matter surrendered in the original prosecution; and
 (3) finally, we determine whether the reissue claims were materially narrowed
in other respects, so that the claims may not have been enlarged, and hence avoid the
recapture rule.

(Step 1: MPEP 1412.02(A)) In the instant case, step 1 is met because the reissue independent claim 47 is broader in scope than the original patent claims 1, 10 and 16 of the ‘920 patent. Specifically, claim 47 in the reissue application does not require “a first power line extending in the second direction between the first active region and the second active region” or “each of the gate electrodes overlying the first PMOS region, the first NMOS region, the second PMOS region and the second NMOS region” whereas the original patent claims 1, 10 or 16 of the '920 patent requires this limitation.
(Step 2: MPEP 1412.02(B)) The record of the prior 15/095,579 application
prosecution indicates that a PTO Examiner rejected independent claims 1, 10 and 16 in an office action filed on 11/30/2017. In order to overcome the rejection, the Applicant amended claims 1, 10, and 16 in the amendment dated 02/22/2018 to include a limitation such as “a first power line extending in the second direction between the first active region and the second active region” to claims 1, 10 and to include “each of the gate electrodes overlying the first PMOS region, the first NMOS region, the second PMOS region and the second NMOS region” to claim 16 in order to overcome the rejection.
 (Step 3: MPEP 1412.02(C)) In the instant case, the reissue claim 47 is not
materially narrowed in any other respects to avoid recapture rule. 
The nature of this addition suggests that the Applicant surrendered this subject
matter. 
In view of the above analysis, improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2/. Claims 35, 36, 56, 57, 59-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to how could “one active fin pattern” be “spaced apart from each other” as recited in claims 35, 56; and how could “an isolation layer” be “formed between the at least one active fin” as recited in claims 36 and 57.
In claim 59, it is confusing and unclear as to whether the first power line is between the first active region and the second active region or between the second active region and the third active region.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3/. Claims 1-4, 7, 10-12, 16-20, 22-33, 38-40, 42, 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi et al. (US 2014/0217513). 
Regarding to claims 1, 16-19, 23, 24, 25, 29, 30, 31, 39, 40, 42, 45:
Hayashi, Figs. 1-22, particularly Fig. 6 (annotated below) and related text discloses the claimed semiconductor device comprising a standard cell for forming a logic element, the standard cell including: a first active region including a first PMOS region and a first NMOS region that are spaced apart from each other in a first direction (Y) and extend in a second direction (X) on a substrate, the second direction being perpendicular to the first direction; a second active region including a second PMOS region and a second NMOS region that extend in the second direction on the substrate and are spaced apart from each other in the first direction; gate electrodes (Fig. 22, para [0012], gate GA61-GA63) which intersect the first active region and the second active region in the first direction and are spaced apart from each other in the second direction; first source regions and first drain regions formed on the first active region at both sides of each of the gate electrodes in the second direction; second source regions and second drain regions formed on the second active region at both sides of each of the gate electrodes in the second direction; and a first power line extending in the second direction between the first active region and the second active region when viewed in a plan view, wherein a boundary of the standard cell (dash line) has a polygonal shape, excluding a quadrilateral shape, when an entirety of the boundary viewed in the plan view.
[AltContent: arrow][AltContent: textbox (3rd Power line)][AltContent: arrow][AltContent: textbox (2nd Power line)][AltContent: textbox (2nd active region)][AltContent: textbox (1st active region)][AltContent: arrow][AltContent: textbox (1st Power line)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Source/drain)][AltContent: textbox (1st NMOS)][AltContent: arrow][AltContent: textbox (Gate)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd PMOS)][AltContent: textbox (2nd NMOS)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st PMOS)]
    PNG
    media_image1.png
    864
    905
    media_image1.png
    Greyscale


Regarding to claim 2:
Hayashi, Fig. 6 above shows edges of the first and second active regions adjacent the first and second power lines, and the first and third power lines respectively, wherein the boundary of the standard cell overlaps with the first, second and third power lines.

Regarding to claim 3:
 	Hayashi, Fig. 6 above shows the first region CL1 having a first quadrilateral shape and overlapping with the first, second and third power lines, and the second region CL2 having a second quadrilateral shape and overlapping with the first, and third power lines wherein the second region CL2 is in contact with the first region CL1, and shares a sub-boundary with the first region CL1 (dash-line between regions CL1 and CL2).
Regarding to claims 4, 20:
 Hayashi, Fig.12 further shows a third region CL2a on the other side of the first region CL1, overlapping with the first and third power lines, and the third region is in contact with the second edge of the first region opposite to the first edge of the first region.
Regarding to claim 7:
 Hayashi, Figs. 5, 6 shows N-well regions for forming first and second PMOS are adjacent to the first power line.
Regarding to claims 10, 11, 12:
 Hayashi, Fig. 6 shows a first power line extending in the second direction adjacent to a first edge of the (first) NMOS region; a second power line extending in the second direction adjacent to a second edge of the (first) PMOS region; a first region (i.e. first active region including 1st NMOS and 1st PMOS) having a first quadrilateral shape and overlapping with the first power line and the second power line; and a second region (i.e. 1st NMOS region) having a second quadrilateral shape and overlapping with the second power line and the (1st) PMOS region, the second region (1st NMOS) not overlapping the first power line, wherein a boundary of the standard cell has a polygonal shape excluding a quadrilateral shape.
Regarding to claims 22, 32, 33, 38:
 Hayashi, Fig. 6 shows a conductive line extends in the first direction across the first power line to connect power line to the source/drain regions.
Regarding to claims 26-28:
 Hayashi, Fig. 6 shows 26 the first active sub-region and the fourth active sub-region comprise a first type of transistor (i.e. the 1st NMOS and 2nd NMOS), and the second active sub-region and the third active sub-region comprise a second type of transistor (i.e. the 1st PMOS and 2nd PMOS).
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 

4/. Claims 21, 34-37, 41, 43, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. in view of Park (US 20016/0056155).
 	Hayashi Figs. 1-22 and related text discloses substantially the claimed semiconductor device as noted above, except silence about the formation of FinFET transistor instead of regular MOSFET transistor, and forming high-k dielectric for gate insulating layer, and epitaxial source/drain region.
	Park, in a related semiconductor device as shown in Figs. 1-16 and related text, discloses a layout for a memory cell including a plurality of MOSFET transistors having active fin pattern (para [0094]), high-k dielectric gate insulating layer 110 (para [0056]), capping layer 130 formed to cover a top surface of the gate electrode 120 (para[0096]).
source/drain regions formed by a selective epitaxial growth (SEG) process (para[0099]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a FinFET transistor with high-k gate insulating layer and epitaxial source/drain regions as suggested by Park in Hayashi semiconductor structure in order to improve the device characteristics and performance.

 Allowable Subject Matter
Claims 5, 6, 8, 9, 13-15, 46 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The references of record does not teach or suggests the claimed semiconductor device including the second region in contact with the first edge of the first region; the first region in contact with the first edge of the second region; the sixth region in contact with the first region; the third region or the fourth region in contact with the second edge of the fist region; the width of the standard cell is greater that the height; or the height of the first row is different from the height of the second row.

                                                Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,204,920 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 5:30 AM to 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991
Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991